USCA4 Appeal: 21-1599      Doc: 7        Filed: 01/24/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1599


        TATYANA NIKOLAEVNA POKROVSKAYA,

                            Plaintiff - Appellant,

                     v.

        VIRGINIA EMPLOYMENT COMMISSION,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:21-cv-00271-JAG)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed as modified by unpublished per curiam opinion.


        Tatyana Nikolaevna Pokrovskaya, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1599       Doc: 7         Filed: 01/24/2022      Pg: 2 of 2




        PER CURIAM:

               Tatyana Nikolaevna Pokrovskaya appeals the district court’s order dismissing her

        complaint for lack of subject matter jurisdiction. We have reviewed the record and

        conclude that the district court correctly found that it lacked jurisdiction over

        Pokrovskaya’s complaint. However, as the dismissal was based on the lack of subject

        matter jurisdiction, it “must be one without prejudice, because a court that lacks jurisdiction

        has no power to adjudicate and dispose of a claim on the merits.” S. Walk at Broadlands

        Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir.

        2013). Accordingly, we affirm the district court’s order dismissing Pokrovskaya’s

        complaint, but we modify the judgment to reflect that Pokrovskaya’s complaint is

        dismissed without prejudice for lack of subject matter jurisdiction. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                        AFFIRMED AS MODIFIED




                                                      2